DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-193501 Nakai in view of US 5,437,897 Tanaka et al.
Regarding claim 1, Nakai teaches a decorative laminate film (paragraph 0001) comprising at least an inner film 2c and an outer film 2, the decorative laminate film having a printed pattern 4a,4b and protruding to form a protruded portion 3 protruding toward the outer film side (figure 1), wherein
the outer film is a continuous film that covers the entire decorative laminate film (figure 1), and 
the protruded portion is positioned on the printed pattern (paragraph 0006), and the printed pattern has a blurred outline (paragraph 0030 and figure 2).
Nakai does not teach the indented portion. Tanaka teaches a laminate film with an inner film 4 and an outer film 2 with a printed pattern 2 and protruding to form a protruded portion 1a protruding toward the outer film side (figure 6), where the film has an indented portion 1b on a 1a is formed so that the indented portion corresponds to the protruded portion (figure 6), and the protruded film is formed such that both the inner film and the outer film of the decorative laminate film protrude toward the outer film side (figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the indented portion of Tanaka in the product of Nakai because this allows one to emboss the base film to form the protrusions (column 3, lines 15-18) rather than adding an additional step and additional material to form protruding portions on the top surface.
Please note that when the embossing method of Tanaka is imported into Nakai, the need for separate convex lens 3 is obviated, and replaced by a portion of transparent sheet body 2 (abstract teaching transparent sheet) that protrudes in the same location as convex lens 3. 
Regarding claim 2, Nakai teaches that the protruded portion has a contour positioned in the vicinity of the blurred outline of the printed pattern (figure 2).
Regarding claim 3, Nakai teaches that the protruded portion is shaped differently from the printed pattern (paragraph 0025).
Regarding claim 4, Nakai teaches that wherein the printed pattern has a metallic luster that is derived from a metal vapor deposition layer 2a that constitutes the pattern and that contains a metal pigment (aluminum, paragraph 0018), provided on an outer surface of the outer film (figure 1). Please note that "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the metallic layer to be between inner and outer films rather than on the surface does not impart patentability to the claim unless it would modify the operation of 
Regarding claim 5, Nakai teaches that the blurring is provided by variation in size of dots of halftone print (paragraph 0035 and figure 8).

Response to Arguments
Applicant's arguments filed December 16, 2021, have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach an arrangement where the inner and outer films protrude towards the outer film side. However, because Tanaka teaches embossing, the entire laminate is embossed. Therefore, any indentations formed on the bottom surface would be reflected in all of the layers as all layers are forced into a different embossed shape. Therefore, when Nakai is embossed, the need for separate convex lens 3 is obviated, and the lens is replaced by the embossed and protruding portion of transparent layer 2, which would also serve the lens function. 
Please note that while the lens size of Nakai may change across the laminate, the embossed indentation size would also change to allow for the desired refraction of Nakai to be maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781